 

Exhibit 10.22

 

 

CABALETTA BIO, INC.

 

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

The purpose of this Amended and Restated Non-Employee Director Compensation
Policy of Cabaletta Bio, Inc. (the “Company”), is to provide a total
compensation package that enables the Company to attract and retain, on a
long-term basis, high-caliber directors who are not employees or officers of the
Company or its subsidiaries. In furtherance of the purpose stated above, all
non-employee directors shall be paid compensation for services provided to the
Company as set forth below:

 

Cash Retainers

 

Annual Retainer for Board Membership:   $35,000 for general availability and
participation in meetings and conference calls of our Board of Directors, to be
paid quarterly in arrears, pro-rated based on the number of actual days served
by the director during such calendar quarter.

 

Additional Retainers for Committee Membership:

 

Audit Committee Chair:$15,000

 

Audit Committee member:$7,500

 

Compensation Committee Chair:$10,000

 

Compensation Committee member:$5,000

 

Nominating and Corporate Governance Committee Chair:$8,000

 

Nominating and Corporate Governance Committee member:$4,000

 

Note: Chair and committee member retainers are in addition to retainers for
members of the Board of Directors.

 

Equity Retainers

 

Initial Award: An initial, one-time stock option award (the “Initial Award”) of
44,000 shares will be granted to each new non-employee director upon his or her
election to the Board of Directors, which shall vest in equal quarterly
installments over three years from the date of vesting commencement, provided,
however, that all vesting shall cease if the director resigns from the Board of
Directors or otherwise ceases to serve as a director of the Company. The Initial
Award shall expire ten years from the date of grant, and shall have a per share
exercise price equal to the Fair Market Value (as defined in the Company’s 2019
Stock Option and Incentive Plan) of the Company’s common stock on the date of
grant. This Initial Award

 

--------------------------------------------------------------------------------

 

applies only to non-employee directors who are first elected to the Board of
Directors subsequent to the Company’s initial public offering.  

Annual Award:  Commencing in 2021, on each date of the Company’s Annual Meeting
of Stockholders following the completion of the Company’s initial public
offering (the “Annual Meeting”), each continuing non-employee member of the
Board of Directors, other than a director receiving an Initial Award, will
receive an annual stock option award (the “Annual Award”) of 22,000 shares,
which shall vest in full upon the earlier to occur of the first anniversary of
the date of grant or the date of the next Annual Meeting; provided, however,
that all vesting shall cease if the director resigns from the Board of Directors
or otherwise ceases to serve as a director, unless the Board of Directors
determines that the circumstances warrant continuation of vesting.  Such Annual
Award shall expire ten years from the date of grant, and shall have a per share
exercise price equal to the Fair Market Value (as defined in the Company’s 2019
Stock Option and Incentive Plan) of the Company’s common stock on the date of
grant.

Each Initial Award and Annual Award will become immediately vested and
exercisable upon a Sale Event (as defined in the Company’s 2019 Stock Option and
Incentive Plan).

Expenses

 

The Company will reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending meetings of the Board or any Committee.

 

 

Adopted October 14, 2019, and effective as of October 24, 2019

 

Amended and restated effective as of February 11, 2020

 